DETAILED ACTION
Election
Applicants’ election of invention I, SEQ ID NO:  2, SEQ ID NO:  1, multiple copies of the nucleic acid sequence, and the yeast host cell recombinantly expresses a single passenger peptide (which may express multiple copies of the same single passenger peptide) in their response of February 2, 2021 is acknowledged.  The elected invention is directed to a yeast host cell comprising multiple copies of the nucleic acid sequence of SEQ ID NO:  1, which encodes the major vault protein (MVP) of SEQ ID NO:  2, further expressing a single passenger peptide (which may express multiple copies of the same single passenger peptide).
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP §818.01).  The restriction requirement is still deemed proper and is therefore made FINAL.  
Claim History
Original claims 1- 15 were filed May 16, 2019.  With the preliminary amendment of May 16, 2019, no claims have been cancelled, claims 1-15 have been amended, and claims 16-17 have been added.  Claims 1-17 are pending.  Claims 9-14 and 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Claims 1-8 and 15, as encompassing the elected invention, are hereby examined.
Effective Filing Date
The effective filing date granted for the instant claims is May 18, 2018, the filing date of US 62/673,240, which disclosed the recited subject matter.


AIA -First Inventor to File Status
Based on the effective filing date of May 18, 2018 the present application is being examined under the AIA , first to file provisions.
Claim Rejections - 35 USC § 112- (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 5, and 15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons.
For claim 3, the phrase ‘multiple copies of the nucleic acid sequence’ renders the claim indefinite.  It is unclear whether said phrase means (i) multiple copies of the nucleic acid sequence inserted into the genome, (ii) multiple copies of the nucleic acid sequence not inserted into the genome e.g., multiple copies of a specific plasmid, or (iii) encompasses (i) and (ii).   The skilled artisan would not know the metes and bounds of the recited invention.  Taking the broadest reasonable interpretation, for purposes of examination, it is assumed that said phrase means (iii) encompasses (i) and (ii).   
For claim 5, the phrase “human major vault protein” renders the claim indefinite.  It is unclear whether said phrase means (i) the human vault protein of SEQ ID NO:  2 or (ii) any human vault protein. The skilled artisan would not know the metes and bounds of the recited invention.  Taking the broadest reasonable interpretation, for purposes of examination, it is assumed that said phrase means (ii) any human vault protein.
For claim 5, the phrase “the nucleic acid sequence comprises at least 85% sequence identity to SEQ ID NO: 1.” renders the claim indefinite.  It is unclear whether said phrase means (i) the nucleic acid sequence comprises at least 85% sequence identity to SEQ ID NO: 1 and encodes a human major vault protein or (ii) any nucleic acid sequence that comprises at least 85% sequence identity to SEQ ID NO: 1 and encodes any major vault protein.  The skilled 
As stated above, taking the broadest reasonable interpretation for purposes of examination, it is assumed that phrase “the nucleic acid sequence comprises at least 85% sequence identity to SEQ ID NO: 1” in  claim 5 means (ii) any nucleic acid sequence that comprises at least 85% sequence identity to SEQ ID NO: 1 and encodes any major vault protein.  Thus, claim 5 recites the broad limitation “any nucleic acid sequence that comprises at least 85% sequence identity to SEQ ID NO: 1 and encodes any major vault protein” and also recites “human major vault protein” which is the narrower statement of the range/limitation.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  
For claim 15, the phrase “one or more yeast host cells” renders the claim indefinite.  It is unclear whether said phrase means (i) a composition comprising any number of a specific yeast host cell, (ii) a composition comprising any combination of different yeast host cells, or (iii) encompasses both (i) and (ii).  The skilled artisan would not know the metes and bounds of the recited invention.  Taking the broadest reasonable interpretation, for purposes of examination, it is assumed that said phrase (iii) encompasses both (i) and (ii).  
For claim 15, the phrase “made by …culturing the one or more yeast host cells under conditions suitable for formation of the one or more vault particles” renders the claim indefinite.  It is unclear whether said phrase means (i) “can be made by …culturing the one or more yeast host cells under conditions suitable for formation of the one or more vault particles” or (ii) the claim encompasses a method of making. The skilled artisan would not know the metes and 
	Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).

Claims 1-8 and 15 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-29 of US patent 8933203.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  Claims herein and claims of US 8933203 are both directed to MVPs, including linked to passenger peptides.  The claims differ in that claims of US 8933203 recite MVPs in a vault-like particle, while claims herein recite a recombinant yeast cell expressing the MVPs.  

It is strongly advised that Applicants file any Terminal Disclaimer by using eTerminalDisclaimer (http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp) in EFS-Web.  This web-based eTerminal Disclaimer can be filled out completely online through web-screens and no EFS-Web fillable forms are required. eTerminal Disclaimers are auto-processed and approved immediately upon submission if the request meets all of the requirements.  This is especially important for a Terminal Disclaimer filed after final.
Fees must be paid immediately which will then provide users more financial flexibility.  A paper filed Terminal Disclaimer requires a fee but does not guarantee a Terminal Disclaimer approval. Each eTerminal Disclaimer filed requires a single terminal disclaimer fee, but can include up to 50 “reference applications” and 50 “prior patents”.
For assistance with filing an eTerminal Disclaimer, or to suggest improvements, please call the Patent Electronic Business Center at 866-217-9197 (toll free) or send an email to EBC@uspto.gov 

If Applicants choose to file a paper Terminal Disclaimer, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the patent’s remaining “full statutory term” as defined in 35 U.S.C., without specifying 35 U.S.C. 154 and 173. This is so, because the “full statutory term” inherently is a statutorily defined item.  Accordingly, the following language would be deemed acceptable:
The owner*, ________________________________________, of ________ percent interest in the instant application hereby disclaims, except as provided below, the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference Application Number ______________________, filed on ____________________,  and as the term of any patent granted reference application may be shortened by any terminal disclaimer filed prior to the grant of any patent on the pending reference application. The owner hereby agrees that any patent so granted on the instant application shall be enforceable only for and during such period that it and any patent granted on the reference application are commonly owned. This agreement runs with any patent granted on the instant application and is binding upon the grantee, its successors or assigns.
In making the above disclaimer, the owner does not disclaim the terminal part of any patent granted on the instant application that would extend to the expiration date of the full statutory term  of any patent granted on said reference application, “as the term of any patent granted on said reference application may be shortened by any terminal disclaimer filed prior to the grant of any patent on the pending reference application,” in the event that: any such patent: granted on the pending reference application: expires for failure to pay a maintenance fee, is held unenforceable, is found invalid by a court of competent jurisdiction, is statutorily disclaimed in whole or terminally disclaimed under 37 CFR 1.321, has all claims canceled by a reexamination certificate, is reissued, or is in any manner terminated prior to the expiration of its full statutory term as shortened by any terminal disclaimer filed prior to its grant.
Note: the above language corresponds to PTO/SB/25 (07-09) (reproduced at page 1400-120 in Revision 7 (July 2008) of the 8th edition of the MPEP), but the reference to 35 U.S.C. 154 and 173 has been deleted. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 15 are rejected under 35 U.S.C. 102(a1) as being anticipated by Rome et al, 2015 (US 8,933,203).  Rome teaches the human MVP of SEQ ID NO:  2 herein (referred to as Acc#CAA56256; col8, lines 7-8).  Rome further teaches recombinant yeast host cells comprising copies of the encoding nucleic acid thereby expressing the human MVP (col15, lines 15-17), the cells further expressing passenger peptides (col4, lines 55-60).  Therefore, claims 1-8 and 15 are rejected under 35 U.S.C. 102(a1) as being anticipated by Rome et al, 2015 (US 8,933,203).  
s 1-8 and 15 are rejected under 35 U.S.C. 102(a1) as being anticipated by Yu et al, 2002.  Yu teaches a human cDNA library expressed in yeast cells (p40248 ¶3).  Said library expressed multiple human cDNA clones encoding a human MVP. The library of Yu has the MVP protein linked to the GAL4 activation domain passenger peptide.  Searching the UniProt, NCBI, and PIR databases failed to identify any human MVP protein having less than 85% identity with SEQ ID NO:  2 herein.  Therefore, claims 1-8 and 15 are rejected under 35 U.S.C. 102(a1) as being anticipated by Yu et al, 2002. 
Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Claims 1-8 and 15 are rejected under 35 U.S.C. 112, first paragraph/enablement, because the specification, while being enabling for yeast cells recombinantly expressing the human MVP protein of SEQ ID NO:  2, does not reasonably provide enablement for any yeast cell expressing any ‘MVP’ protein having any structure and any function.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
In regards to this enablement rejection, the application disclosure and claims are compared per the factors indicated in the decision In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  These factors are considered when determining whether there is sufficient evidence to support a description that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  The factors include but are not limited to: (1) the nature of the invention; (2) the breath of the claims; (3) the predictability or unpredictability of the art; (4) the amount of direction or guidance presented; (5) the presence or 
Claims 1, 3-7 and 15, are so broad as to encompass any yeast cell expressing any ‘MVP’ protein having any structure and any function.  Claim 2 is so broad as to encompass any such yeast cells wherein the MVP has at least 85% identity with SEQ ID NO:  2 and any activity.  Claim 8 is so broad as to encompass any such yeast cells wherein the cell is of the family Saccharomycetaceae.  
It is noted that by use of “comprising” language, claim 5 (the nucleic acid sequence comprises…” encompasses fusion polynucleotides encoding fusion polypeptides, wherein the desired activity is not derived from the sequence homologous to SEQ ID NO: 2.  Applicants are urged to contact the Examiner to discuss the use of “comprising” language when reciting proteins and nucleic acid molecules.
The scope of each of these claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of MVPs broadly encompassed by the claim.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired, non-recited activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the protein’s structure relates to its function.  However, in this case the disclosure is limited to the amino acid sequence of SEQ ID NO:  2 and the encoding polynucleotides. 
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims.  Furthermore, the positions within a protein's sequence where amino acid modifications 
The specification does not support the broad scope of claims 1, 3-7 and 15, which encompasses all yeast cells expressing any ‘MVP’ protein having any structure and any function.  The specification does not support the broad scope of claim 2, which encompasses all such yeast cells wherein the MVP has at least 85% identity with SEQ ID NO:  2 and any activity.  The specification does not support the broad scope of claim 8, which encompasses all such yeast cells of the family Saccharomycetaceae.  The specification does not support the broad scope of claims 1-8 and 15 because the specification does not establish: (A) the desired activity for the encompassed MVPs1; (B) regions of the protein structure which may be modified without affecting the desired, non-recited activity; (C) the general tolerance of the desired, non-recited activity to structural modification and extent of such tolerance; (D) a rational and predictable scheme for modifying any residues with an expectation of obtaining the desired, non-recited biological function; and (E) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any number of yeast cells comprising any MVP with any activity as well as any said cells with an enormous number of amino acid modifications of the protein of SEQ ID NO: 2.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of the identity of proteins having the desired biological characteristics is 
Written Description
Claims 1-8 and 15 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  Specifically, the claims recite any yeast cell expressing any ‘MVP’ protein having any structure and any function or any such cell wherein the MVP protein has at least 85% identity with SEQ ID NO:  2. This is an infinite/large genus, as MVPs having any structure and any function as well as MVPs having any combination of 134 modifications (85% identity) of the 893 amino acids of SEQ ID NO:  2 are encompassed.  Only a single specifically identified MVP is disclosed in the specification (SEQ ID NO:  2). No other specific MVPs of these claimed genera are disclosed.  Specification fails to describe any other representative species by any identifying characteristics or properties other than MVP functionality, which is not defined in the claims or the specification.  Thus, one of skill in the art would have no idea which additional species of these infinite genera applicants have in mind that they wish to include within the scope of the claimed invention. 
Consequently, there is no evidence that any other representative species of this infinite genus beyond the one disclosed that is listed above (SEQ ID NO:  2) were in the possession of the inventors at the time of filing.  To satisfy the written description aspect of 35 U.S.C. 112, first paragraph, for a claimed genus of molecules, it must be clear that: (1) the identifying characteristics of the claimed molecules have been disclosed, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these and/or (2) a representative 
Allowable Subject Matter
No claims are allowable.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 11a-7:30p7pm EST.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

	/SHERIDAN SWOPE/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The specification states ‘the biological function of native vault particles and their components is still mysterious’ (p1 ¶ [0011].